*145ORDER
The Disciplinary Review Board having filed a report with the Court, recommending that MICHAEL P. SKELLY of WILLINGBORO, who was admitted to the bar of this State in 1983, be publicly reprimanded for violating RPC 1.3 (lack of diligence) and RPC 1.4 (failure to communicate) in his handling of a matter in litigation, and RPC 8.1(b) by failing to cooperate with the ethics authorities, and good cause appearing;
It is ORDERED that the report and recommendation of the Disciplinary Review Board are adopted and MICHAEL P. SKELLY is hereby publicly reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is furthér
ORDERED that respondent shall reimburse the Ethics Financial Committee for appropriate administrative costs incurred in the prosecution of this matter.